 
EXHIBIT 10.1
THIRD AMENDMENT TO OFFICE LEASE
 
This Third Amendment to Office Lease (the “Third Amendment”), dated November 30,
2009, is made by and between DOUGLAS EMMETT 1993, LLC, a Delaware limited
liability company (“Landlord”), with offices at 808 Wilshire Boulevard, Suite
200, Santa Monica, California 90401, and CytRx CORPORATION, a Delaware
corporation (“Tenant”), with offices at 11726 San Vicente Boulevard, Suites 650
and 688, Los Angeles, California 90049.
 
WHEREAS,
 
A.           DOUGLAS EMMETT JOINT VENTURE, a California general partnership
(“DEJV”), pursuant to the provisions of that certain Office Lease dated April
13, 2000 (the “Original Lease”), leased to THE KRIEGSMAN CAPITAL GROUP, LLC, a
California limited liability company (“Original Tenant”), and Original Tenant
leased from DEJV space in the property located at 11726 San Vicente Boulevard,
Los Angeles, California  (the “Building”), commonly known as Suite 650 (the
“Original Premises”);
 
B.           Landlord, Original Tenant and Tenant subsequently entered into that
certain Assignment, Assumption and Consent dated July 31, 2003 (the
“Assignment”), whereby Original Tenant assigned all of its right, title and
interest in and to the Lease to Tenant, and Tenant assumed all of Original
Tenant’s obligations under the Original Lease;
 
C.           Landlord acquired all of DEJV’s interest, right and title in and to
the real property and Building in which the Premises are located, becoming
successor-in-interest to DEJV and landlord under the Lease;
 
D.           Landlord and Tenant subsequently entered into that certain First
Amendment to Office Lease dated October 14, 2005 (the “First Amendment”),
wherein Tenant expanded its occupancy within the Building to include Suite 688
(the “Suite 688”);
 
E.           Landlord and Tenant subsequently entered into that certain Second
Amendment to Office Lease dated March 25, 2008 (the “Second Amendment”);
 
F.           Tenant wishes to surrender possession of the Original Premises (the
“Surrender Space”), lease Suite 600 (the “Expansion Space”) as shown on Exhibit
A, re-name the Expansion Space as Suite 650 and extend the Term of the Lease,
pursuant to this Third Amendment;
 
G.           Landlord has conditionally approved Tenant’s lease of the Expansion
Space and the surrender of the Original Premises, contingent upon Tenant’s
acceptance of and compliance with the provisions of this Third Amendment; and
 
H.           Landlord and Tenant, for their mutual benefit, wish to revise
certain other covenants and provisions of the Lease.
 
NOW, THEREFORE, in consideration of the covenants and provisions contained
herein, and other good and valuable consideration, the sufficiency of which
Landlord and Tenant hereby acknowledge, Landlord and Tenant agree:
 
1.
Confirmation of Defined Terms.  Unless modified herein, all terms previously
defined and capitalized in the Lease shall hold the same meaning for the
purposes of this Third Amendment.  The Original Lease, as amended by the First
Amendment, the Second Amendment and this Third Amendment, shall herein be
referred to as the “Lease”.

 
2.
Extension of Term.  Notwithstanding anything to the contrary contained herein,
the Term of the Lease is hereby extended through and including midnight on the
last calendar day of the sixtieth (60th) full calendar month after the Expansion
Date (as hereinafter defined) (the “Termination Date”).  The period commencing
on the Expansion Date and continuing through and including the Termination Date
shall be referred to herein as the “Expansion Term”.

 
3.
Surrender Space and Terms of Surrender.  On or before 11:59 p.m. on the date
(the “Surrender Date”) that is the day before the Expansion Date (hereinafter
defined), Tenant shall vacate and deliver to Landlord the exclusive possession
of the Original Premises pursuant to the same provisions and requirements of the
Lease as would apply to surrender of the Premises upon expiration of the Lease.
Tenant shall deliver to Landlord any plans and specifications, maintenance
records, warranties, permits, approvals and licenses pertaining to the Surrender
Space or to any improvements remaining thereon, or to both (but not pertaining
to Tenant’s

 

 
1

--------------------------------------------------------------------------------

 

business conducted therein) in the possession of Tenant. All of the terms,
covenants, agreements and conditions of the Lease remain in full force and
effect with respect to the Surrender Space through the Surrender Date.  Tenant
shall continue to pay all rent and monetary obligations that accrue through and
including the Surrender Date, as such become due and payable under the
Lease.  As of 11:59 p.m. on the Surrender Date, the surrender of the Surrender
Space will be deemed effective and the monetary obligations with respect to the
Surrender Space shall be prorated, billed and payable in the manner provided in
the Lease, in the same manner as would apply if the term of the Lease expired on
the Surrender Date with respect to the Surrender Space. If Tenant vacates the
Surrender Space, but leaves any property, trash or debris therein, or if there
is any damage to the Surrender Space beyond reasonable wear and tear, then the
costs incurred by Landlord in the removal or repair of such items, as the case
may be, shall be billed directly to Tenant as additional rent.   Notwithstanding
any provision of this Third Amendment to the contrary, in the event that Tenant
fails timely to vacate and deliver exclusive possession of the Surrender Space
to Landlord by the Surrender Date as required under the Lease, except as amended
by this Third Amendment, Tenant shall be deemed to be holding over with respect
to the Surrender Space and such possession shall be a tenancy at sufferance
under the terms of the Lease.
 
3.1           Release Of Liability and Claims.  Contingent upon Landlord and
Tenant fully performing the covenants and provisions contained herein and in the
Lease, then, except as otherwise contained herein, on the Surrender Date (or if
Tenant holds over in the Surrender Space, such later date as Tenant actually
surrenders possession of the Surrender Space). Landlord and Tenant shall be
fully and unconditionally released and discharged from their respective
obligations arising from or connected with the Lease with respect to the
Surrender Space. Tenant, for itself, and on behalf of any third party claiming
by, on behalf of or after Tenant, hereby releases any rights or claims to
occupancy of the Surrender Space and/or any benefit thereof, arising out of in
connection with the Lease after the Surrender Date.
 
3.2           Disclaimer.  The Lease provides for payment of Tenant’s Share of
Operating Expenses periodically on an estimated basis with adjustment to the
actual amounts due at some time in the future.  Tenant has not received a final
calculation of the actual amount due for the period of time ending on the
Surrender Date with respect to the Surrender Space. Accordingly, Tenant
understands and agrees that:
 
a)           Landlord’s estimate or allocation of anticipated increases in
payments owed for Tenant’s Share of Operating Expenses is only an estimate by
Landlord and is not intended nor shall be construed as a limitation or ceiling
upon the actual amounts which may be due;
 
b)           Tenant shall be solely responsible for payment of Tenant’s Share of
Operating Expenses with respect to the Surrender Space through and including the
Surrender Date (or if Tenant holds over in the Surrender Space, such later date
as Tenant actually surrenders possession of the Surrender Space) by virtue of
such adjustments and shall be solely entitled to any refunds resulting from such
adjustments, even if such calculations are rendered to Tenant by Landlord after
the Surrender Date; and
 
c)           The final reconciliation of Tenant’s Share shall not be completed
until after the year end of the calendar year for which such computations are to
be made, after which computation has been completed, Landlord shall notify
Tenant of any adjustment in Additional Rent due for the balance of the period
Tenant is in possession of the Surrender Space, computed to and including the
Surrender Date (or if Tenant holds over in the Surrender Space, such later date
as Tenant actually surrenders possession of the Surrender Space).
 
4.
Expansion Date and Expansion Term.  The lease of the Expansion Space shall be
effective, and Landlord shall deliver possession of Expansion Space to Tenant
for occupancy upon, the date which is the next business day after Substantial
Completion (as hereinafter defined) of the Landlord Work contemplated in Exhibit
B (“Expansion Date”) and, upon such delivery, the Expansion Space shall become a
part of the “Premises” as defined in the Lease. The anticipated Expansion Date
is February 15, 2010.  In the event of any Tenant Delay (as such term is defined
in Exhibit B), in addition to any other remedies available to Landlord under the
Lease or applicable law, the Expansion Date shall be the next business day after
the date the Improvements would have been Substantially Completed had no such
Tenant Delay occurred. Landlord and Tenant shall promptly execute an amendment
to the Lease, confirming the finalized Expansion Date and Expansion Term as soon
as they are determined. For purposes of establishing the Expansion Date,
Substantial Completion shall be defined as and the Landlord

 

 
2

--------------------------------------------------------------------------------

 

Work shall be deemed “Substantially Complete”, when the Landlord Work as
described in Exhibit B is complete and the City of Los Angeles has issued a
final sign-off on all building permits for such Landlord Work, except for
millwork or minor, insubstantial details of construction, corrective work or
decoration of a purely cosmetic nature or mechanical adjustments which remain to
be done which taken together will not materially interfere with Tenant’s quiet
enjoyment and full utilization of the entirety of the Expansion Space
(“Punchlist Matters”) and Landlord shall have delivered possession of the
Expansion Space to the Tenant (which delivery shall have occurred upon delivery
of the keys to the Expansion Space to Tenant).  Substantial Completion shall be
deemed to have occurred notwithstanding a requirement to complete Punchlist
Matters.  Landlord shall provide Tenant with notice of Landlord’s estimate of
Substantial Completion approximately ten (10) business days prior to Landlord’s
good faith estimate of when Substantial Completion is expected to occur (which
notice requirement, notwithstanding any contrary provisions of the Lease, may be
satisfied by delivering notice to the person identified as Tenant’s
representative in Section 6.1 of Exhibit B attached hereto), provided that such
notice shall represent Landlord’s good faith estimate only and shall not
constitute a representation, warranty or covenant as to Substantial Completion
occurring on the particular date stated in the notice; such notice shall have no
bearing on establishment of the Expansion Date; and Landlord shall have no
liability in the event Landlord’s good faith estimate is inaccurate. However,
Substantial Completion cannot occur unless Landlord shall have given the notice
to Tenant of the anticipated Substantial Completion date approximately ten (10)
business days prior to the good faith estimate of the Substantial Completion
date.
 
Tenant’s taking possession of the Expansion Space and/or commencing Tenant’s
normal business operations in the Expansion Space shall be deemed conclusive
evidence that, as of the Expansion Date, Landlord has Substantially Completed
the Tenant Improvements contemplated hereunder, except for any Punchlist Matters
(as such term is defined in Exhibit B attached hereto) to be completed as
identified on the Punchlist prepared by Landlord pursuant to Exhibit B.
 
If for any reason (including any Tenant Delay or Landlord’s inability to
complete the Improvements called for hereunder) Landlord is unable to deliver
possession of the Expansion Space to Tenant on the anticipated Expansion Date,
this Third Amendment shall not be void or voidable, nor shall Landlord be liable
to Tenant for any damage resulting from Landlord’s inability to deliver such
possession.  However, Tenant shall not be obligated to pay the Fixed Monthly
Rent or Additional Rent that Tenant is required to pay for the Expansion Space
pursuant to this Third Amendment until the next business day after Substantial
Completion, subject to any Tenant Delay.  Except for such delay in the
commencement of Rent (but subject to any acceleration of the Expansion Date as a
result of any Tenant Delay), Landlord’s failure to give possession on the
anticipated Expansion Date shall in no way affect Tenant’s obligations
hereunder. If possession of the Expansion Space is not tendered by Landlord
within forty-five (45) days after the anticipated Expansion Date, then, subject
to any Tenant Delay, Tenant shall have the right to terminate the terms of this
Third Amendment only (and not the Lease) by giving written notice to Landlord
within ten (10) days after such failure. Landlord shall have ten (10) business
days after receipt of such notice to cure such failure and, if Landlord has not
cured the matter within such time period (subject to any Tenant Delay), the
entire Lease shall terminate upon a second (2nd) written notice from Tenant
after such failure to cure.  If such notice of termination is not so given by
Tenant within said ten (10) day time period, then this Third Amendment shall
continue in full force and effect.
 
If, due to Force Majeure, Landlord is unable to tender possession of the
Expansion Space within sixty (60) days after the anticipated Expansion Date (but
subject to a day for day extension for each day of a Tenant Delay), then this
Third Amendment and the rights and obligations of Landlord and Tenant under this
Third Amendment only shall terminate automatically, without further liability by
either party to the other, and without further documentation being required.
 
5.
Expansion of Premises.  As of the Expansion Date, the definition of the Premises
shall be revised to include both Suite 688 and the Expansion Space and the same
shall be renamed Suite 650, and wherever in the Lease the word “Premises” is
found, it shall thereafter refer to both Suite 688 and the Expansion Space
together, as if the same had been originally included in said Lease. As of the
Expansion Date, the Usable Area of the Premises shall increase from 3,883 square
feet to 4,730 square feet and the Rentable Area of the Premises shall increase
from 4,721 square feet to 5,739 square feet.

 

 
3

--------------------------------------------------------------------------------

 

Landlord engaged an independent third party space plan audit firm to measure the
Usable Area of the Expansion Space in accordance with the June, 1996 standards
published by  Building Owners’ and Managers’ Association (“BOMA”).  Based upon
such re-measurement Landlord has been advised that the accurate Usable Area of
the Expansion Space is approximately 3,603 square feet. Based on Landlord’s
deemed load factor as indicated herein below, the corrected Rentable Area of the
Expansion Space is hereby agreed to be approximately 4,331 square feet.
 Landlord and Tenant agree that Landlord is utilizing an add-on factor of 20.20%
to compute the Rentable Area of the Expansion Space.  Rentable Area herein is
calculated as 1.2020 times the estimated Usable Area, regardless of what the
actual square footage of the common areas of the Building may be, and whether or
not they are more or less than 20.20% of the total estimated Usable Area of the
Building. The purpose of this calculation is solely to provide a general basis
for comparison and pricing of this space in relation to other spaces in the
market area.
 
6.
Revision in Fixed Rent.  Commencing on the Expansion Date, and continuing
through the last calendar day of the twelfth (12th) calendar month of the
Expansion Term, the Fixed Monthly Rent payable by Tenant for the Premises shall
be $23,242.95 per month.

 
Commencing the first calendar day of the thirteenth (13th) calendar month of the
Expansion Term, and continuing through the last calendar day of the
twenty-fourth (24th) calendar month of the Expansion Term, the Fixed Monthly
Rent payable by Tenant for the Premises shall increase from $23,242.95 per month
to $23,940.24 per month.
 
Commencing the first calendar day of the twenty-fifth (25th) calendar month of
the Expansion Term, and continuing through the last calendar day of the
thirty-sixth (36th) calendar month of the Expansion Term, the Fixed Monthly Rent
payable by Tenant for the Premises shall increase from $23,940.24 per month to
$24,658.45 per month.
 
Commencing the first calendar day of the thirty-seventh (37th) calendar month of
the Expansion Term, and continuing through the last calendar day of the
forty-eighth (48th) calendar month of the Expansion Term, the Fixed Monthly Rent
payable by Tenant for the Premises shall increase from $24,658.45 per month to
$25,398.20 per month.
 
Commencing the first calendar day of the forty-ninth (49th) calendar month of
the Expansion Term, and continuing through the last calendar day of the sixtieth
(60th) calendar month of the Expansion Term, the Fixed Monthly Rent payable by
Tenant for the Premises shall increase from $25,398.20 per month to $26,160.14
per month.
 
7.
Revision to Tenant’s Share.  As of the Expansion Date, Tenant’s Share, solely as
it relates to the Expansion Space, shall be 4.82%.

 
8.
Revision to Base Year.  As of the Expansion Date, the Base Year for Tenant’s
payment of increases in Operating Expenses solely for the Expansion Space shall
be calendar year 2010.

 
As of July 1, 2011, the Base Year for Tenant’s payment of increases in Operating
Expenses, solely as it relates to Suite 688, shall be calendar year 2011.
 
9.
Modification to Security Deposit.  Landlord acknowledges that it currently holds
the sum of $19,745.37 as a Security Deposit under the Lease, which amount
Landlord shall continue to hold throughout the Expansion Term, unless otherwise
applied pursuant to the provisions of the Lease.  Concurrent with Tenant’s
execution of this Third Amendment, Tenant shall tender the sum of $81,414.77,
which amount Landlord shall add to the Security Deposit already held by
Landlord, so that thereafter, subject to application of such amounts to Fixed
Monthly Rent as provided in Section 9.1, below, Landlord shall hold a total of
$101,160.14 as a Security Deposit on behalf of Tenant. Tenant hereby waives the
provisions of Section 1950.7 of the California Civil Code, and all other laws,
statutes, ordinances or other governmental rules, regulations or requirements
now in force or which may hereafter be enacted or promulgated, which (i)
establish the time frame by which Landlord must refund a security deposit under
a lease, and/or (ii) provide that Landlord may claim from the Security Deposit
only those sums reasonably necessary to remedy defaults in the payment of rent,
to repair damage caused by Tenant or to clean the Premises, it being agreed that
Landlord may, in addition, claim those sums specified in Lease Article 18,
and/or those sums reasonably necessary to compensate Landlord for any loss or
damage caused by Tenant’s breach of the Lease or the acts or omission of Tenant
or any Tenant Party. As used in the Lease a “Tenant Party” shall mean Tenant,
any employee of Tenant, or any agent, authorized representative, design
consultant or construction manager engaged by or under the control of Tenant.

 

 
4

--------------------------------------------------------------------------------

 

9.1           Corresponding Reduction to Security Deposit and Rent Offset.
 
(a)           Subject to Section 9.1(b) below and notwithstanding the foregoing
provisions of Section 9 to the contrary, during the Expansion Term, the Security
Deposit for the Premises shall be reduced and a portion applied to the Fixed
Monthly Rent payable by Tenant for the Premises as follows:
 
i)           on first calendar day of the forty-ninth (49th) full calendar month
after the Expansion Date (“Month 49”) the Security Deposit shall be reduced by
the amount of $26,160.14, which shall be applied to Fixed Monthly Rent due for
Month 49, so that the balance of the Security Deposit to be held throughout the
remainder of the Expansion Term shall be $75,000.00.
 
(b)           Notwithstanding the scheduled applications to Fixed Monthly Rent
set forth above, in the event Tenant commits a material default of any of its
obligations under the Lease prior to any of the scheduled applications of the
Security Deposit to Fixed Monthly Rent, and such material default continues
after any applicable notice and cure period, then the Security Deposit shall
thereafter remain on deposit with Landlord in the full amount then held and no
additional reduction in the Security Deposit shall occur thereafter.
 
10.
Parking.  As of the Expansion Date, Tenant shall purchase on a “must-take” basis
two (2) unreserved parking permits and shall have the right but not the
obligation to purchase an additional twelve (12) unreserved parking permits
throughout the Expansion Term at the prevailing monthly Building parking rates
in effect, which monthly rates may change from time to time, in Landlord’s sole
discretion.

 
11.
Acceptance of Premises.  Tenant acknowledges that (i) it has been in possession
of Suite 688 for four (4) years, and (ii) to the best of Tenant’s knowledge, as
of the date hereof, it has no claim against Landlord in connection with Suite
688 or the Lease.  Tenant has made its own inspection of and inquiries regarding
the Expansion Space, which is already improved.  Therefore, except for the
improvements to be completed by Landlord’s contractor pursuant to Exhibit B,
attached hereto and made a part hereof by reference, Tenant accepts the
Expansion Space in its “as-is” condition.  Tenant further acknowledges that
Landlord has made no currently effective representation or warranty, express or
implied regarding the condition, suitability or usability of the Suite 688,
Expansion Space or the Building for the purposes intended by Tenant.

 
12.
Warranty of Authority.  If Landlord or Tenant signs as a corporation or limited
liability company or a partnership, each of the persons executing this Third
Amendment on behalf of Landlord or Tenant hereby covenants and warrants that the
applicable entity executing herein below is a duly authorized and existing
entity that is qualified to do business in California; that the person(s)
signing on behalf of either Landlord or Tenant have full right and authority to
enter into this Third Amendment; and that each and every person signing on
behalf of either Landlord or Tenant are authorized in writing to do so.

 
If either signatory hereto is a corporation, the person(s) executing on behalf
of said entity shall affix the appropriate corporate seal to each area in the
document where request therefor is noted, and the other party shall be entitled
to conclusively presume that by doing so the entity for which said corporate
seal has been affixed is attesting to and ratifying this Third Amendment.
 
13.
Broker Representation.  Landlord and Tenant represent to one another that it has
dealt with no broker in connection with this Third Amendment other than Douglas
Emmett Management, LLC and CRESA Partners.  Landlord and Tenant shall hold one
another harmless from and against any and all liability, loss, damage, expense,
claim, action, demand, suit or obligation arising out of or relating to a breach
by the indemnifying party of such representation.  Landlord agrees to pay all
commissions due to the brokers listed above created by Tenant’s execution of
this Third Amendment.

 
14.
Confidentiality.  Landlord and Tenant agree that the covenants and provisions of
this Third Amendment shall not be divulged to anyone not directly involved in
the management, administration, ownership, lending against, or subleasing of the
Premises, other than Tenant’s or Landlord’s counsel-of-record or leasing or
sub-leasing broker of record.

 
15.
Governing Law.  The provisions of this Third Amendment shall be governed by the
laws of the State of California.

 
16.
Reaffirmation.  Landlord and Tenant acknowledge and agree that the Lease, as
amended herein, constitutes the entire agreement by and between Landlord and
Tenant relating to the Premises, and supersedes any and all other agreements
written or oral between the parties hereto.  Furthermore, except as modified
herein, all other covenants and provisions of the Lease shall remain unmodified
and in full force and effect.

 

 
5

--------------------------------------------------------------------------------

 
 
17.
Storage of Existing Furniture, Fixtures and Equipment from Suite 600. Tenant has
informed Landlord that it intends to purchase or otherwise acquire all of the
remaining furniture, fixtures and equipment in Suite 600 that were left behind
by the previous tenant.  Landlord agrees to store such items for Tenant free of
charge in Suite 600 between the date of this Third Amendment and the Expansion
Date and use commercially reasonable efforts to assist Tenant in protecting such
items from damage while work is being performed by Landlord’s Contractor in such
Suite 600.

 
18.
Submission of Document.  No expanded contractual or other rights shall exist
between Landlord and Tenant with respect to the Expansion Space, as contemplated
under this Third Amendment, until both Landlord and Tenant have executed and
delivered this Third Amendment, whether or not any additional rental or security
deposits have been received by Landlord, and notwithstanding that Landlord has
delivered to Tenant an unexecuted copy of this Third Amendment.

 
The submission of this Third Amendment to Tenant shall be for examination
purposes only, and does not and shall not constitute a reservation of or an
option for the Tenant to lease the Expansion Space, or otherwise create any
interest by Tenant in the Expansion Space or any other portion of the Building
other than the original Suite 688 currently occupied by Tenant.  Execution of
this Third Amendment by Tenant and its return to Landlord shall not be binding
upon Landlord, notwithstanding any time interval, until Landlord has in fact
executed and delivered this Third Amendment to Tenant.
 


 
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this document,
effective the later of the date(s) written below.
 
 


 
LANDLORD:
 
TENANT:
DOUGLAS EMMETT 1993, LLC, a Delaware limited liability company
 
By:Douglas Emmett Management, LLC,
a Delaware limited liability company,
its Agent
By:Douglas Emmett Management, Inc.,
a Delaware corporation, its Manager
By:/s/ MICHAEL J. MEANS
Michael J. Means, Senior Vice President
 
Dated:  December 1, 2009
 
CytRx CORPORATION, a Delaware corporation
 
By:            /s/ STEVEN A. KRIEGSMAN
Name:_________________________________
Title:_________________________________
 
Dated:_________________________________
 
By:             /s/ JOHN Y. CALOZ
Name:_________________________________
Title: _________________________________
 
Dated:  December 1, 2009
 

 